--------------------------------------------------------------------------------

Exhibit 10.1
 
RiceBran Technologies
__________________________


2014 EQUITY INCENTIVE PLAN
__________________________


ARTICLE I


PURPOSE


The purpose of this RiceBran Technologies 2014 Equity Incentive Plan is to
enhance the profitability and value of the Company for the benefit of its
stockholders by enabling the Company to offer Eligible Employees, Consultants
and Non‑Employee Directors incentive awards to attract, retain and reward such
individuals and strengthen the mutuality of interests between such individuals
and the Company's stockholders.  The Plan, as set forth herein, is effective as
of the Effective Date (as defined in Article XIV).


ARTICLE II


DEFINITIONS


For purposes of the Plan, the following terms shall have the following meanings:


2.1        "Acquisition Event" means a merger, reorganization or consolidation
in which the Company is not the surviving entity, any transaction that results
in the acquisition of all or substantially all of the Company's outstanding
Common Stock by a single person or entity or by a group of persons or entities
acting in concert, or the sale or transfer of all or substantially all of the
Company's assets.


2.2        "Affiliate" means each of the following: (a) any Subsidiary; (b) any
Parent; (c) any corporation, trade or business (including a partnership or
limited liability company) that is directly or indirectly controlled 50% or more
(whether by ownership of stock, assets or an equivalent ownership interest or
voting interest) by the Company or any Affiliate; (d) any corporation, trade or
business (including a partnership or limited liability company) that directly or
indirectly controls 50% or more (whether by ownership of stock, assets or an
equivalent ownership interest or voting interest) of the Company; and (e) any
other entity in which the Company or any Affiliate has a material equity
interest and that is designated as an "Affiliate" by resolution of the
Committee.
 
2.3        "Appreciation Award" means any Stock Option or any Other Stock-Based
Award that is based on the appreciation in value of a share of Common Stock in
excess of an amount at least equal to the Fair Market Value on the date such
Other Stock-Based Award is granted.
 
2.4        "Award" means any award granted or made under the Plan of any Stock
Option, Restricted Stock, Other Stock-Based Award or Performance-Based Cash
Award.
 
2.5        "Board" means the Board of Directors of the Company.

--------------------------------------------------------------------------------

2.6        "Cause" means, with respect to a Participant's Termination of
Employment or Termination of Consultancy: unless otherwise determined by the
Committee at the time of the grant of the Award, (a) termination due to (i) the
Participant's conviction of, or plea of guilty or nolo contendere to, a felony;
(ii) perpetration by the Participant of an illegal act, dishonesty or fraud that
could have a material adverse effect on the Company or its assets or reputation;
or (iii) the Participant's willful misconduct with regard to the Company, as
determined by the Committee.  With respect to a Participant's Termination of
Directorship, "cause" means an act or failure to act that constitutes cause for
removal of a director under Delaware law.
 
2.7        "Change in Control" unless otherwise defined in the applicable Award
agreement or other written agreement approved by the Committee and subject to
Section 13.14(b), means the occurrence of any of the following:
 
(a)        the acquisition (including through purchase, reorganization, merger,
consolidation or similar transaction), directly or indirectly, in one or more
transactions by a Person of beneficial ownership (within the meaning of Rule
13d-3 under the Exchange Act) of securities representing 45% or more of the
combined voting power of the securities of the Company entitled to vote
generally in the election of directors of the Board (the "Company Voting
Securities"), calculated on a fully diluted basis after giving effect to such
acquisition;
 
(b)        an election of Persons to the Board that causes two-thirds of the
Board to consist of Persons other than (i) members of the Board on the Effective
Date and (ii) Persons who were nominated for election as members of the Board at
a time when two-thirds of the Board consisted of Persons who were members of the
Board on the Effective Date; provided that any Person nominated for election by
a Board at least two-thirds of which consisted of Persons described in clauses
(i) or (ii) or by Persons who were themselves nominated by such Board shall be
deemed to have been nominated by a Board consisting of Persons described in
clause (i);
 
(c)        the sale or other disposition, directly or indirectly, of all or
substantially all of the assets of the Company and its subsidiaries, taken as a
whole, to any Person.
 
2.8        "Change in Control Price" has the meaning set forth in Section 10.1.
 
2.9        "Code" means the Internal Revenue Code of 1986, as amended.  Any
reference to a section of the Code shall also be a reference to any successor
provision and any Treasury Regulation promulgated thereunder.
 
2.10        "Committee" means:  (a) with respect to the application of the Plan
to Eligible Employees and Consultants, a committee or subcommittee of the Board
consisting of two or more non-employee directors, each of whom is intended to be
(i) to the extent required by Rule 16b-3, a "nonemployee director" as defined in
Rule 16b-3; (ii) to the extent required by Section 162(m), an "outside director"
as defined under Section 162(m); and (iii) as applicable, an "independent
director" as defined under the Nasdaq Listing Rules; and (b) with respect to the
application of the Plan to Non-Employee Directors, the Board.  To the extent
that no Committee exists that has the authority to administer the Plan, the
functions of the Committee shall be exercised by the Board and all references
herein to the Committee shall be deemed references to the Board.  If for any
reason the appointed Committee does not meet the requirements of Rule 16b-3 or
Section 162(m), such noncompliance shall not affect the validity of Awards,
grants, interpretations or other actions of the Committee.
 
2.11        "Common Stock" means the common stock of the Company.
 
2.12        "Company" means RiceBran Technologies, a California corporation, and
its successors by operation of law.
2

--------------------------------------------------------------------------------

2.13        "Competitor" means any Person that is, directly or indirectly, in
competition with the business or activities of the Company and its Affiliates.
 
2.14        "Consultant" means any natural person who provides bona fide
consulting or advisory services to the Company or its Affiliates, provided that
such services are not in connection with the offer or sale of securities in a
capital-raising transaction, and do not, directly or indirectly, promote or
maintain a market for the Company's or its Affiliates' securities.
 
2.15        "Detrimental Activity" means:
 
(a)            without written authorization from the Company, disclosure to any
Person outside the Company and its Subsidiaries, except as necessary in the
furtherance of Participant's responsibilities to the Company or any of its
Subsidiaries, at any time, of any confidential or proprietary information of the
Company or any of its Affiliates acquired by the Participant at any time prior
to the Participant's Termination;
 
(b)            any activity while employed or performing services that results,
or if known could have reasonably been expected to result, in the Participant's
Termination for Cause;
 
(c)            without written authorization from the Company, directly or
indirectly, in any capacity whatsoever, (i) own, manage, operate, control, be
employed by (whether as an employee, consultant, independent contractor or
otherwise, and whether or not for compensation) or render services to any
Competitor; (ii) solicit, aid or induce any customer of the Company or any
Subsidiary to curtail, reduce or terminate its business relationship with the
Company or any Subsidiary, or in any other way interfere with any such business
relationships with the Company or any Subsidiary; (iii) solicit, aid or induce
any employee, representative or agent of the Company or any Subsidiary to leave
such employment or retention or to accept employment with or render services to
or with any other person, firm, corporation or other entity unaffiliated with
the Company or hire or retain any such employee, representative or agent or take
any action to materially assist or aid any other person, firm, corporation or
other entity in identifying, hiring or soliciting any such employee,
representative or agent; or (iv) interfere, or aid or induce any other person or
entity in interfering, with the relationship between the Company, its
Subsidiaries and any of their respective vendors, joint venturers or licensors;
 
(d)            a material breach of any restrictive covenant contained in any
agreement between the Participant and the Company or an Affiliate.
 
Only the Chief Executive Officer or the Chief Financial Officer of the Company
(or his or her designee, as evidenced in writing) shall have the authority to
provide the Participant with written authorization to engage in the activities
contemplated in subsections (a) and (c).
 
2.16        "Disability" means with respect to a Participant's Termination, a
permanent and total disability as defined in Section 22(e)(3) of the Code,
provided, however, that except with respect to Awards granted as ISOs, the
Committee in its discretion may determine whether a total and permanent
disability exists in accordance with non-discriminatory and uniform standards
adopted by the Committee from time to time.  A Disability shall only be deemed
to occur at the time of the determination by the Committee of the Disability. 
Notwithstanding the foregoing, for an Award that provides for payment or
settlement triggered upon a Disability and that constitutes a Section 409A
Covered Award, the foregoing definition shall apply for purposes of vesting of
such Award, provided that for purposes of payment or settlement of such Award,
such Award shall not be paid (or otherwise settled) until the earliest of: (A)
the Participant's "disability" within the meaning of Section 409A(a)(2)(C)(i) or
(ii) of the Code, (B) the Participant's "separation from service" within the
meaning of Section 409A of the Code and (C) the date such Award would otherwise
be settled pursuant to the terms of the Award agreement.
3

--------------------------------------------------------------------------------

2.17        "Effective Date" means the effective date of the Plan as defined in
Article XIV.
 
2.18        "Eligible Employee" means an employee of the Company or an
Affiliate.
 
2.19        "Exchange Act" means the Securities Exchange Act of 1934, as
amended, and all rules and regulations promulgated thereunder.  Any references
to any section of the Exchange Act shall also be a reference to any successor
provision.
 
2.20        "Exercisable Awards" has the meaning set forth in Section 4.2(d).
 
2.21        "Fair Market Value" unless otherwise required by any applicable
provision of the Code, means as of any date and except as provided below, (a)
the five-day daily volume-weighted average price reported for the Common Stock
on such date: (i) as reported on the principal national securities exchange in
the United States on which it is then traded; or (ii) if not traded on any such
national securities exchange, as quoted on an automated quotation system
sponsored by the Financial Industry Regulatory Authority or (b) if the Common
Stock shall not have been reported or quoted on such date, on the first day
prior thereto on which the Common Stock was reported or quoted.  If the Common
Stock is not traded, listed or otherwise reported or quoted, then Fair Market
Value means the fair market value of the Common Stock as determined by the
Committee in good faith in whatever manner it considers appropriate taking into
account the requirements of Section 409A or Section 422 of the Code, as
applicable.
 
2.22        "Family Member" means "family member" as defined in Section A.1.(5)
of the general instructions of Form S-8, as may be amended from time to time.
 
2.23        "Incentive Stock Option" means any Stock Option awarded to an
Eligible Employee of the Company, its Subsidiaries or its Parent intended to be
and designated as an "Incentive Stock Option" within the meaning of Section 422
of the Code.
 
2.24        "Individual Target Award" has the meaning in Section 9.1.
 
2.25        "Non-Employee Director" means a director of the Company who is not
an active employee of the Company or an Affiliate.
 
2.26        "Non-Qualified Stock Option" means any Stock Option that is not an
Incentive Stock Option.
 
2.27        "Other Extraordinary Event" has the meaning in Section 4.2(b).
 
2.28        "Other Stock-Based Award" means an Award under Article VIII that is
valued in whole or in part by reference to, or is payable in or otherwise based
on, Common Stock.
 
2.29        "Parent" means any parent corporation of the Company within the
meaning of Section 424(e) of the Code.
 
2.30        "Participant" means an Eligible Employee, Non-Employee Director or
Consultant to whom an Award has been granted pursuant to the Plan.
4

--------------------------------------------------------------------------------

2.31        "Performance-Based Cash Award" means a cash Award under Article IX
that is payable or otherwise based on the attainment of certain pre-established
performance goals during a Performance Period.
 
2.32        "Performance Criteria" has the meaning set forth in Exhibit A.
 
2.33        "Performance Period" means each fiscal year of the Company or such
other period (as specified by the Committee) over which the attainment of
performance goals is measured.
 
2.34        "Performance Share" means an Other Stock-Based Award of the right to
receive a number of shares of Common Stock or cash of an equivalent value at the
end of a specified Performance Period.
 
2.35        "Performance Unit" means an Other Stock-Based Award of the right to
receive a fixed dollar amount, payable in cash or Common Stock or a combination
of both, at the end of a specified Performance Period.
 
2.36        "Person" means any individual, entity (including any employee
benefit plan or any trust for an employee benefit plan) or group (within the
meaning of Section 13(d)(3) or Section 14(d)(2) of the Exchange Act, or any
successor provision).
 
2.37        "Plan" means this RiceBran Technologies 2014 Equity Incentive Plan,
as amended from time to time.
 
2.38        "Restricted Stock" means an Award of shares of Common Stock that is
subject to restrictions pursuant to Article VII.
 
2.39        "Restriction Period" has the meaning set forth in Section 7.3(a).
 
2.40        "Rule 16b-3" means Rule 16b‑3 under Section 16(b) of the Exchange
Act as then in effect or any successor provision.
 
2.41        "Section 162(m)" means the exception for performance-based
compensation under Section 162(m) of the Code.
 
2.42        "Section 4.2 Event" has the meaning set forth in Section 4.2(b).
 
2.43        "Section 409A Covered Award" has the meaning set forth in Section
13.14.
 
2.44        "Section 409A" means the nonqualified deferred compensation rules
under Section 409A of the Code.
 
2.45        "Securities Act" means the Securities Act of 1933, as amended and
all rules and regulations promulgated thereunder.  Any reference to any section
of the Securities Act shall also be a reference to any successor provision.
 
2.46        "Stock Option" or "Option" means any option to purchase shares of
Common Stock granted to Eligible Employees, Non-Employee Directors or
Consultants pursuant to Article VI.
 
2.47        "Subsidiary" means any subsidiary corporation of the Company within
the meaning of Section 424(f) of the Code.
5

--------------------------------------------------------------------------------

2.48        "Ten Percent Stockholder" means a person owning stock possessing
more than 10% of the total combined voting power of all classes of stock of the
Company, its Subsidiaries or its Parent.
 
2.49        "Termination" means a Termination of Consultancy, Termination of
Directorship or Termination of Employment, as applicable.
 
2.50        "Termination of Consultancy" means: (a) that the Consultant is no
longer acting as a consultant to the Company or a Subsidiary; or (b) when an
entity that is retaining a Participant as a Consultant ceases to be a Subsidiary
unless the Participant otherwise is, or thereupon becomes, a Consultant to the
Company or another Subsidiary at the time the entity ceases to be a Subsidiary. 
In the event that a Consultant becomes an Eligible Employee or a Non‑Employee
Director upon the termination of his or her consultancy, unless otherwise
determined by the Committee no Termination of Consultancy shall be deemed to
occur until such time as such Consultant is no longer a Consultant, an Eligible
Employee or a Non‑Employee Director.  Notwithstanding the foregoing, the
Committee may otherwise define Termination of Consultancy in the Award agreement
or, if no rights of a Participant are reduced, may otherwise define Termination
of Consultancy thereafter.
 
2.51        "Termination of Directorship" means that the Non‑Employee Director
has ceased to be a director of the Company; except that if a Non‑Employee
Director becomes an Eligible Employee or a Consultant upon the termination of
his or her directorship, his or her ceasing to be a director of the Company
shall not be treated as a Termination of Directorship unless and until the
Participant has a Termination of Employment or Termination of Consultancy, as
the case may be.
 
2.52        "Termination of Employment" means: (a) a termination of employment
(for reasons other than a military or approved personal leave of absence) of a
Participant from the Company and its Subsidiaries; or (b) when an entity that is
employing a Participant ceases to be an Affiliate, unless the Participant
otherwise is, or thereupon becomes, employed by the Company or another
Subsidiary at the time the entity ceases to be a Subsidiary.  In the event that
an Eligible Employee becomes a Consultant or a Non‑Employee Director upon the
termination of his or her employment, unless otherwise determined by the
Committee no Termination of Employment shall be deemed to occur until such time
as such Eligible Employee is no longer an Eligible Employee, a Consultant or a
Non‑Employee Director.  Notwithstanding the foregoing, the Committee may
otherwise define Termination of Employment in the Award agreement or, if no
rights of a Participant are reduced, may otherwise define Termination of
Employment thereafter.
 
2.53        "Transfer" means: (a) when used as a noun, any direct or indirect
transfer, sale, assignment, pledge, hypothecation, encumbrance or other
disposition (including the issuance of equity in a Person), whether for value or
no value and whether voluntary or involuntary (including by operation of law),
and (b) when used as a verb, to directly or indirectly transfer, sell, assign,
pledge, encumber, charge, hypothecate or otherwise dispose of (including the
issuance of equity in a Person) whether for value or for no value and whether
voluntarily or involuntarily (including by operation of law).  "Transferred" and
"Transferable" shall have a correlative meaning.
6

--------------------------------------------------------------------------------

ARTICLE III
 
ADMINISTRATION
 
3.1         The Committee.  The Plan shall be administered and interpreted by
the Committee.
 
3.2         Grant and Administration of Awards.  The Committee shall have full
authority and discretion, as provided in Section 3.6, to grant and administer
Awards including the authority to:
 
(a)            select the Eligible Employees, Consultants and Non-Employee
Directors to whom Awards may from time to time be granted;
 
(b)            determine the number of shares of Common Stock to be covered by
each Award;
 
(c)            determine the type and the terms and conditions, not inconsistent
with the terms of the Plan, of each Award (including, but not limited to, the
exercise or purchase price (if any), Fair Market Value, as applicable, and any
restriction or limitation or any vesting or exercisibility schedule or
acceleration thereof);
 
(d)            determine whether a Stock Option is an Incentive Stock Option or
Non‑Qualified Stock Option;
 
(e)            determine whether to require a Participant, as a condition of the
granting of any Award, to refrain from selling or otherwise disposing of Common
Stock acquired pursuant to such Award for a period of time as determined by the
Committee;
 
(f)            condition the grant, vesting or payment of any Award on the
attainment of performance goals (including goals based on the Performance
Criteria) over a Performance Period, set such goals and such period, and certify
the attainment of such goals;
 
(g)            amend, after the date of grant, the terms that apply to an Award
upon a Participant's Termination, provided that such amendment does not reduce
the Participant's rights under the Award;
 
(h)            determine the circumstances under which Common Stock and other
amounts payable with respect to an Award may be deferred automatically or at the
election of the Participant, in each case in a manner intended to comply with or
be exempt from Section 409A;
 
(i)            generally, exercise such powers and perform such acts as the
Committee deems necessary or advisable to promote the best interests of the
Company in connection with the Plan that are not inconsistent with the
provisions of the Plan;
 
(j)            construe and interpret the terms and provisions of the Plan and
any Award (and any agreements relating thereto) and make all other
determinations necessary or advisable for the administration of this Plan; and
 
(k)            correct any defect, supply any omission or reconcile any
inconsistency in the Plan or in any agreement relating thereto.
7

--------------------------------------------------------------------------------

3.3         Award Agreements.  All Awards shall be evidenced by, and subject to
the terms and conditions of, a written notice provided by the Company to the
Participant or a written agreement executed by the Company and the Participant.
 
3.4         Guidelines.  The Committee shall have the authority to adopt, alter
and repeal such administrative rules, guidelines and practices governing the
Plan as it shall, from time to time, deem necessary or advisable.  The Committee
may adopt special guidelines and provisions for persons who are residing in or
employed in, or subject to, the taxes of, any domestic or foreign jurisdiction
to comply with applicable tax and securities laws and may impose such
limitations and restrictions that it deems necessary or advisable to comply with
the applicable tax and securities laws of such domestic or foreign jurisdiction.
 
3.5         Delegation; Advisors.  The Committee may, as it from time to time as
it deems advisable, to the extent permitted by applicable law and stock exchange
rules:
 
(a)            delegate its responsibilities to officers or employees of the
Company and its Affiliates, including delegating authority to officers to grant
Awards or execute agreements or other documents on behalf of the Committee; and
 
(b)            engage legal counsel, consultants, professional advisors and
agents to assist in the administration of the Plan and rely upon any opinion or
computation received from any such Person.  Expenses incurred by the Committee
or the Board in the engagement of any such person shall be paid by the Company.
 
3.6         Decisions Final.  All determinations, evaluations, elections,
approvals, authorizations, consents, decisions, interpretations and other
actions made or taken by or at the direction of the Company, the Board or the
Committee (or any of its members) arising out of or in connection with the Plan
shall be within the sole and absolute discretion of all and each of them, and
shall be final, binding and conclusive on all employees and Participants and
their respective beneficiaries, heirs, executors, administrators, successors and
assigns.
 
3.7         Procedures.  If the Committee is appointed, the Committee shall hold
meetings, subject to the Bylaws of the Company, at such times and places as it
shall deem advisable, including by telephone conference or by written consent. 
The Committee shall keep minutes of its meetings and shall make such rules and
regulations for the conduct of its business as it shall deem advisable.
 
3.8          Liability; Indemnification.
 
(a)            The Committee, its members and any delegate or Person engaged
pursuant to Section 3.5 shall not be liable for any action or determination made
in good faith with respect to the Plan.  To the maximum extent permitted by
applicable law, no officer or employee of the Company or any Affiliate or member
or former member of the Committee or of the Board shall be liable for any action
or determination made in good faith with respect to the Plan or any Award
granted under it.
 
(b)            To the maximum extent permitted by applicable law and the
Articles of Incorporation and Bylaws of the Company and to the extent not
covered by insurance directly insuring such person, each current or former
officer or employee of the Company or any Affiliate and member of the Committee
or the Board shall be indemnified and held harmless by the Company against any
cost or expense (including reasonable fees of counsel reasonably acceptable to
the Committee) or liability (including any sum paid in settlement of a claim
with the approval of the Committee), and advanced amounts necessary to pay the
foregoing at the earliest time and to the fullest extent permitted, arising out
of any act or omission to act in connection with the administration of the Plan,
except to the extent arising out of such person's own fraud or bad faith.  Such
indemnification shall be in addition to any rights of indemnification provided
for under applicable law or under the Articles of Incorporation or Bylaws of the
Company or any Affiliate or any indemnification agreements between the Company
and such current or former officer or employee of the Company.  Notwithstanding
anything else herein, this indemnification will not apply to the actions or
determinations made by an individual with regard to Awards granted to him or
her.
8

--------------------------------------------------------------------------------

ARTICLE IV


SHARE LIMITATIONS


4.1         Shares.


(a)            General Limitations.
 
(i)            The aggregate number of shares of Common Stock that may be issued
or used for reference purposes or with respect to which Awards may be granted
over the term of the Plan shall not exceed 1,600,000 shares (subject to any
increase or decrease pursuant to Section 4.2).

(ii)            If any Appreciation Award expires, terminates or is canceled for
any reason without having been exercised in full, the number of shares of Common
Stock underlying any unexercised portion shall again be available under the
Plan.  If shares of Restricted Stock or Other Stock-Based Awards that are not
Appreciation Awards are forfeited for any reason, the number of forfeited shares
comprising or underlying the Award shall again be available under the Plan.
 
(iii)            The number of shares available under the Plan shall be reduced
by (A) the total number of Appreciation Awards that have been exercised,
regardless of whether any shares of Common Stock underlying such Awards are not
actually issued to the Participant as the result of a net exercise or
settlement, and (B) all shares of Common Stock used to pay any exercise price or
tax withholding obligation with respect to any Award.  In addition, the Company
may not use the cash proceeds it receives from Stock Option exercises to
repurchase shares of Common Stock on the open market for reuse under the Plan. 
Notwithstanding anything to the contrary herein, Awards that may be settled
solely in cash shall not be deemed to use any shares under the Plan.
 
(iv)            Shares issued under the Plan may be either authorized and
unissued Common Stock or Common Stock held in or acquired for the treasury of
the Company, or both.
 
(b)            Individual Participant Limitations.
 
(i)            the maximum number of shares of Common Stock that may be made
subject to Stock Options, Restricted Stock or Other Stock-Based Awards
denominated in shares of Common Stock granted to each Eligible Employee or
Consultant during any fiscal year of the Company is 500,000 shares per type of
Award (subject to increase or decrease pursuant to Section 4.2); provided that
the maximum number of shares of Common Stock for all types of Awards during any
fiscal year of the Company that may be granted to each Eligible Employee or
Consultant is 500,000 shares (subject to increase or decrease pursuant to
Section 4.2); and
9

--------------------------------------------------------------------------------

(ii)            the maximum value at grant of Other Stock-Based Awards
denominated in dollars and Performance-Based Cash Awards that may be granted
during any fiscal year of the Company to each Eligible Employee or Consultant is
$3,000,000; provided, however, that the foregoing limit shall be adjusted on a
proportionate basis for any Performance Period that is not based on one fiscal
year of the Company;
 
provided, however, that the foregoing individual Participant limits shall be
cumulative; that is, to the extent that shares of Common Stock for which Awards
are permitted to be granted during a fiscal year to an individual Participant
are not actually made subject to an Award in a fiscal year, the number of shares
of Common Stock available for Awards to such Participant automatically shall
increase in the subsequent fiscal years during the term of the Plan until used.
 
4.2         Changes.
 
(a)            The existence of the Plan and the Awards shall not affect in any
way the right or power of the Board or the stockholders of the Company to make
or authorize (i) any adjustment, recapitalization, reorganization or other
change in the Company's capital structure or its business, (ii) any merger or
consolidation of the Company or any Affiliate, (iii) any issuance of bonds,
debentures, preferred or prior preference stock ahead of or affecting the Common
Stock, (iv) the dissolution or liquidation of the Company or any Affiliate, (v)
any sale or transfer of all or part of the assets or business of the Company or
any Affiliate, (vi) any Section 4.2 Event or (vii) any other corporate act or
proceeding.
 
(b)            Subject to the provisions of Section 4.2(d), in the event of any
change in the capital structure or business of the Company by reason of any
stock split, reverse stock split, stock dividend, combination or
reclassification of shares, recapitalization, merger, consolidation, spin off,
split off, reorganization or partial or complete liquidation, issuance of rights
or warrants to purchase Common Stock or securities convertible into Common
Stock, sale or transfer of all or part of the Company's assets or business, or
other corporate transaction or event that would be considered an "equity
restructuring" within the meaning of FASB ASC Topic 718 (each, a "Section 4.2
Event"), then (i) the aggregate number or kind of shares that thereafter may be
issued under the Plan, (ii) the number or kind of shares or other property
(including cash) subject to an Award, (iii) the purchase or exercise price of
Awards, or (iv) the individual Participant limits set forth in Section 4.1(b)
(other than cash limitations) shall be adjusted by the Committee as the
Committee determines, in good faith, to be necessary or advisable to prevent
substantial dilution or enlargement of the rights of Participants under the
Plan.  In connection with any Section 4.2 Event, the Committee may provide for
the cancellation of outstanding Awards and payment in cash or other property in
exchange therefor.  In addition, subject to Section 4.2(d), in the event of any
change in the capital structure of the Company that is not a Section 4.2 Event
(an "Other Extraordinary Event"), then the Committee may make the adjustments
described in clauses (i) through (iv) above as it determines, in good faith, to
be necessary or advisable to prevent substantial dilution or enlargement of the
rights of Participants under the Plan.  Notice of any such adjustment shall be
given by the Committee to each Participant whose Award has been adjusted and
such adjustment (whether or not such notice is given) shall be binding for all
purposes of the Plan.  Except as expressly provided in this Section 4.2(b) or in
the applicable Award agreement, a Participant shall have no rights by reason of
any Section 4.2 Event or any Other Extraordinary Event.  Notwithstanding the
foregoing, (x) any adjustments made pursuant to Section 4.2(b) to Awards that
are considered "non-qualified deferred compensation" within the meaning of
Section 409A shall be made in a manner intended to comply with the requirements
of Section 409A; and (y) any adjustments made pursuant to Section 4.2(b) to
Awards that are not considered "non-qualified deferred compensation" subject to
Section 409A shall be made in a manner intended to ensure that after such
adjustment, the Awards either (A) continue not to be subject to Section 409A or
(B) comply with the requirements of Section 409A.
10

--------------------------------------------------------------------------------

(c)            Fractional shares of Common Stock resulting from any adjustment
in Awards pursuant to Section 4.2(a) or (b) shall be aggregated until, and
eliminated at, the time of exercise by rounding-down for fractions less than
one-half and rounding-up for fractions equal to or greater than one-half, except
to the extent that applicable law requires prohibits rounding down, in which
event fractions less than on-half shall be rounded up.  No cash settlements
shall be made with respect to fractional shares eliminated by rounding except as
required by applicable law.
 
(d)            Upon the occurrence of an Acquisition Event, the Committee may
terminate all outstanding and unexercised Stock Options or any Other Stock-Based
Award that provides for a Participant-elected exercise (collectively,
"Exercisable Awards"), effective as of the date of the Acquisition Event, by
delivering notice of termination to each Participant at least 20 days prior to
the date of consummation of the Acquisition Event, in which case during the
period from the date on which such notice of termination is delivered to the
consummation of the Acquisition Event, each such Participant shall have the
right to exercise in full all of such Exercisable Awards that are then
outstanding to the extent vested on the date such notice of termination is given
(or, at the discretion of the Committee, without regard to any limitations on
exercisability otherwise contained in the Award agreements), but any such
exercise shall be contingent on the occurrence of the Acquisition Event, and,
provided that, if the Acquisition Event does not take place within a specified
period after giving such notice for any reason whatsoever, the notice and
exercise pursuant thereto shall be null and void and the applicable provisions
of Section 4.2(b) and Article X shall apply.  For the avoidance of doubt, in the
event of an Acquisition Event, the Committee may terminate any Exercisable Award
for which the exercise price is equal to or exceeds the Fair Market Value on the
date of the Acquisition Event without payment of consideration therefor.  If an
Acquisition Event occurs but the Committee does not terminate the outstanding
Awards pursuant to this Section 4.2(d), then the provisions of Section 4.2(b)
and Article X shall apply.
 
4.3         Minimum Purchase Price.  Notwithstanding any provision of the Plan
to the contrary, if authorized but previously unissued shares of Common Stock
are issued under the Plan, such shares shall not be issued for a consideration
that is less than permitted under applicable law.


ARTICLE V


ELIGIBILITY


5.1         General Eligibility.  All current and prospective Eligible Employees
and Consultants, and current Non-Employee Directors, are eligible to be granted
Awards.  Eligibility for the grant of Awards and actual participation in the
Plan shall be determined by the Committee.  Notwithstanding anything herein to
the contrary, no Award under which a Participant may receive shares of Common
Stock may be granted to an Eligible Employee, Consultant or Non-Employee
Director of any Affiliate if such shares of Common Stock do not constitute
"service recipient stock" for purposes of Section 409A of the Code with respect
to such Eligible Employee, Consultant or Non-Employee Director if such shares
are required to constitute "service recipient stock" for such Award to comply
with, or be exempt from, Section 409A of the Code.
11

--------------------------------------------------------------------------------

5.2          Incentive Stock Options.  Notwithstanding anything herein to the
contrary, only Eligible Employees of the Company, its Subsidiaries and its
Parent (if any) are eligible to be granted Incentive Stock Options under the
Plan.  Eligibility for the grant of an Incentive Stock Option and actual
participation in the Plan shall be determined by the Committee.
 
5.3          General Requirement.  The grant of Awards to a prospective Eligible
Employee or Consultant and the vesting and exercise of such Awards shall be
conditioned upon such Person actually becoming an Eligible Employee or
Consultant; provided, however, that no Award may be granted to a prospective
Eligible Employee or Consultant unless the Company determines that the Award
will comply with applicable laws, including the securities laws of all relevant
jurisdictions (and, in the case of an Award to an Eligible Employee or
Consultant pursuant to which Common Stock would be issued prior to such Person
performing services for the Company, the Company may require payment by cash or
check in order to ensure proper issuance of the shares in compliance with
applicable law).  Awards may be awarded in consideration for past services
actually rendered to the Company or an Affiliate.


ARTICLE VI


STOCK OPTIONS


6.1          Stock Options.  Each Stock Option shall be one of two types: (a) an
Incentive Stock Option or (b) a Non-Qualified Stock Option.  The Committee shall
have the authority to grant to any Eligible Employee Incentive Stock Options,
Non-Qualified Stock Options, or both types of Stock Options.  The Committee
shall have the authority to grant any Consultant or Non-Employee Director
Non-Qualified Stock Options.  Each Option granted under this Plan will be
identified as an Incentive Stock Option or a Non-Qualified Stock Option. To the
extent that any Stock Option does not qualify as an Incentive Stock Option
(whether because of its provisions or the time or manner of its exercise or
otherwise), such Stock Option or the portion thereof that does not qualify shall
constitute a separate Non-Qualified Stock Option.
 
6.2          Incentive Stock Options.  Notwithstanding anything in the Plan to
the contrary, no term of the Plan relating to Incentive Stock Options shall be
interpreted, amended or altered, nor shall any discretion or authority granted
under the Plan be so exercised, so as to disqualify the Plan under Section 422
of the Code, or, without the consent of the Participants affected, to disqualify
any Incentive Stock Option under Section 422 of the Code.
 
6.3          Terms of Stock Options.  Stock Options shall be subject to the
following terms and conditions and such additional terms and conditions, not
inconsistent with the terms of the Plan, as the Committee shall deem desirable:
 
(a)            Exercise Price.  The exercise price per share of Common Stock
subject to a Stock Option shall be determined by the Committee on or before the
date of grant, provided that the per share exercise price of a Stock Option
shall not be less than 100% (or, in the case of an Incentive Stock Option
granted to a Ten Percent Stockholder, 110%) of the Fair Market Value on the date
of grant.
12

--------------------------------------------------------------------------------

(b)            Stock Option Term.  The term of each Stock Option shall be fixed
by the Committee, provided that no Stock Option shall be exercisable more than
ten years after the date such Stock Option is granted (or, in the case of an
Incentive Stock Option granted to a Ten Percent Stockholder, five years).
 
(c)            Exercisability.
 
(i)            Stock Options shall be exercisable at such time or times and
subject to such terms and conditions as shall be determined by the Committee at
grant.  Notwithstanding any other provision of the Plan to the contrary, the
vesting period applicable to Stock Options shall be no less than (A) one year,
if vesting is based (in whole or in part) on the attainment of one or more
performance goals, and (B) three years (with no more than one-third of the
shares subject thereto vesting on each of the first three anniversaries of the
date of grant), if the vesting is based solely on the continued performance of
services by the Participant; provided, that the Committee shall be authorized
(at the time of grant or thereafter) to provide for earlier vesting in the event
of a Change in Control or a Participant's retirement, death or Disability. 
Subject to the immediately preceding sentence, the Committee may waive any
limitations on exercisability at any time at or after grant in whole or in part,
in its discretion.
 
(ii)            Unless otherwise determined by the Committee at grant, the
Option agreement shall provide that (A) in the event the Participant engages in
Detrimental Activity prior to any exercise of the Stock Option, all Stock
Options held by the Participant shall thereupon terminate and expire, (B) as a
condition of the exercise of a Stock Option, the Participant shall be required
to certify in a manner acceptable to the Company (or shall be deemed to have
certified) that the Participant is in compliance with the terms and conditions
of the Plan and that the Participant has not engaged in, and does not intend to
engage in, any Detrimental Activity, and (C) in the event the Participant
engages in Detrimental Activity during the one-year period commencing on the
earlier of the date the Stock Option is exercised or the date of the
Participant's Termination, the Company shall be entitled to recover from the
Participant at any time within one year after such date, and the Participant
shall pay over to the Company, an amount equal to any gain realized (whether at
the time of exercise or thereafter) as a result of the exercise. Unless
otherwise determined by the Committee at grant, the foregoing provision shall
cease to apply upon a Change in Control.
 
(d)            Method of Exercise.  To the extent vested, a Stock Option may be
exercised in whole or in part at any time during the Option term, by giving
written notice of exercise to the Committee (or its designee) specifying the
number of shares of Common Stock to be purchased.  Such notice shall be in a
form acceptable to the Committee and shall be accompanied by payment in full of
the purchase price as follows: (i) in cash or by check, bank draft or money
order payable to the order of the Company; (ii) solely to the extent permitted
by applicable law and authorized by the Committee, if the Common Stock is traded
on a national securities exchange or quoted on a national quotation system
sponsored by the Financial Industry Regulatory Authority, through a procedure
whereby the Participant delivers irrevocable instructions to a broker reasonably
acceptable to the Committee to deliver promptly to the Company an amount equal
to the purchase price; or (iii) on such other terms and conditions as may be
acceptable to the Committee (including  the relinquishment of Stock Options or
by payment in full or in part in the form of Common Stock owned by the
Participant (for which the Participant has good title free and clear of any
liens and encumbrances)).  No shares of Common Stock shall be issued until
payment therefor, as provided herein, has been made or provided for.
13

--------------------------------------------------------------------------------

(e)            Non-Transferability of Options.  No Stock Option shall be
Transferable by the Participant other than by will or by the laws of descent and
distribution, and all Stock Options shall be exercisable, during the
Participant's lifetime, only by the Participant.  Notwithstanding the foregoing,
the Committee may determine that a Non-Qualified Stock Option that otherwise is
not Transferable pursuant to this section is Transferable to a Family Member in
whole or in part, and in such circumstances, and under such conditions as
specified by the Committee.  A Non-Qualified Stock Option that is Transferred to
a Family Member pursuant to the preceding sentence (i) may not be Transferred
subsequently other than by will or by the laws of descent and distribution and
(ii) remains subject to the terms of the Plan and the applicable Award
agreement.
 
(f)            Termination by Death or Disability.  Unless otherwise determined
by the Committee at grant (or, if no rights of the Participant (or, in the case
of his death, his estate) are reduced, thereafter), if a Participant's
Termination is by reason of death or Disability, all Stock Options that are held
by such Participant that are vested and exercisable on the date of the
Participant's Termination may be exercised by the Participant (or, in the case
of death, by the legal representative of the Participant's estate) at any time
within a period of one year after the date of such Termination, but in no event
beyond the expiration of the stated term of such Stock Options.
 
(g)            Involuntary Termination Without Cause.  Unless otherwise
determined by the Committee at grant (or, if no rights of the Participant (or,
in the case of his death, his estate) are reduced, thereafter), if a
Participant's Termination is by involuntary termination without Cause, all Stock
Options that are held by such Participant that are vested and exercisable on the
date of the Participant's Termination may be exercised by the Participant at any
time within a period of 90 days after the date of such Termination, but in no
event beyond the expiration of the stated term of such Stock Options.
 
(h)            Voluntary Termination.  Unless otherwise determined by the
Committee at grant (or, if no rights of the Participant (or, in the case of his
death, his estate) are reduced, thereafter), if a Participant's Termination is
voluntary (other than a voluntary Termination described in subsection (i)(ii)
below), all Stock Options that are held by such Participant that are vested and
exercisable on the date of the Participant's Termination may be exercised by the
Participant at any time within a period of 30 days after the date of such
Termination, but in no event beyond the expiration of the stated term of such
Stock Options.
 
(i)            Termination for Cause.  Unless otherwise determined by the
Committee at grant (or, if no rights of the Participant (or, in the case of his
death, his estate) are reduced, thereafter), if a Participant's Termination (i)
is for Cause or (ii) is a voluntary Termination after the occurrence of an event
that would be grounds for a Termination for Cause, all Stock Options, whether
vested or not vested, that are held by such Participant shall terminate and
expire on the date of such Termination.
14

--------------------------------------------------------------------------------

(j)            Unvested Stock Options.  Unless otherwise determined by the
Committee, Stock Options that are not vested as of the date of a Participant's
Termination for any reason shall terminate and expire on the date of such
Termination.
 
(k)            Incentive Stock Option Limitations.  To the extent that the
aggregate Fair Market Value (determined as of the date of grant) with respect to
which Incentive Stock Options are exercisable for the first time by an Eligible
Employee during any calendar year under the Plan and any other stock option plan
of the Company, any Subsidiary or any Parent exceeds $100,000, such Options
shall be treated as Non‑Qualified Stock Options.  In addition, if an Eligible
Employee does not remain employed by the Company, any Subsidiary or any Parent
at all times from the date an Incentive Stock Option is granted until three
months prior to the date of exercise thereof (or such other period as required
by applicable law), such Stock Option shall be treated as a Non-Qualified Stock
Option.  Should any provision of the Plan not be necessary in order for the
Stock Options to qualify as Incentive Stock Options, or should any additional
provisions be required, the Committee may amend the Plan accordingly, without
the necessity of obtaining the approval of the stockholders of the Company.
 
(l)            Form, Modification, Extension and Renewal of Stock Options. 
Stock Options may be evidenced by such form of agreement as is approved by the
Committee.  The Committee may (i) modify, extend or renew outstanding Stock
Options (provided that (A) the rights of a Participant are not reduced without
his or her consent and (B) such action does not subject the Stock Options to
Section 409A or otherwise extend the Stock Options beyond their stated term),
and (ii) accept the surrender of outstanding Stock Options and authorize the
granting of new Stock Options in substitution therefor.  Notwithstanding
anything herein to the contrary, an outstanding Option may not be modified to
reduce the exercise price thereof nor may a new Option at a lower price be
substituted for a surrendered Option (other than adjustments or substitutions in
accordance with Section 4.2), unless such action is approved by the stockholders
of the Company.
 
(m)            No Reload Options.  Options shall not provide for the grant of
the same number of Options as the number of shares used to pay for the exercise
price of Options or shares used to pay withholding taxes (i.e., "reloads").


ARTICLE VII


RESTRICTED STOCK


7.1          Awards of Restricted Stock.  The Committee shall determine the
Participants, to whom, and the time or times at which, grants of Restricted
Stock shall be made, the number of shares to be awarded, the purchase price (if
any) to be paid by the Participant (subject to Section 7.2), the time or times
at which such Awards may be subject to forfeiture or to restrictions on
transfer, and all other terms and conditions of the Awards.
 
Unless otherwise determined by the Committee at grant, each Award of Restricted
Stock shall provide that (A) in the event the Participant engages in Detrimental
Activity prior to any vesting of Restricted Stock, all unvested Restricted Stock
shall be immediately forfeited, and (B) in the event the Participant engages in
Detrimental Activity during the one year period after any vesting of such
Restricted Stock, the Committee shall be entitled to recover from the
Participant (at any time within one year after such engagement in Detrimental
Activity) an amount equal to the Fair Market Value as of the vesting date(s) of
any Restricted Stock that had vested in the period referred to above. Unless
otherwise determined by the Committee at grant, the foregoing shall cease to
apply upon a Change in Control.
15

--------------------------------------------------------------------------------

The Committee may condition the grant or vesting of Restricted Stock upon the
attainment of specified performance goals (including goals based on the
Performance Criteria) or such other factors as the Committee may determine.
 
7.2          Awards and Certificates.  The Committee may require, as a condition
to the effectiveness of an Award of Restricted Stock, that the Participant
execute and deliver to the Company an Award agreement or other documentation and
comply with the terms of such Award agreement or other documentation. Further,
Restricted Stock shall be subject to the following conditions:
 
(a)            Purchase Price.  The purchase price of Restricted Stock, if any,
shall be fixed by the Committee.  In accordance with Section 4.3, the purchase
price for shares of Restricted Stock may be zero to the extent permitted by
applicable law.
 
(b)            Legend.  Each Participant receiving Restricted Stock shall be
issued a stock certificate in respect of such shares of Restricted Stock, unless
the Committee elects to use another system, such as book entries by the transfer
agent, as evidencing ownership of shares of Restricted Stock.  Such certificate
shall be registered in the name of such Participant, and shall, in addition to
such legends required by applicable securities laws, bear an appropriate legend
referring to the terms, conditions, and restrictions applicable to such Award,
substantially in the following form:
 
"The anticipation, alienation, attachment, sale, transfer, assignment, pledge,
encumbrance or charge of the shares of stock represented hereby are subject to
the terms and conditions (including forfeiture) of the RiceBran Technologies
(the "Company") 2014 Equity Incentive Plan (as amended from time to time, the
"Plan"), and an Award Agreement entered into between the registered owner and
the Company dated __________.  Copies of such Plan and Agreement are on file at
the principal office of the Company."
 
(c)            Custody.  If stock certificates are issued in respect of shares
of Restricted Stock, the Committee may require that such stock certificates be
held in custody by the Company until the restrictions on the shares have lapsed,
and that, as a condition of any grant of Restricted Stock, the Participant shall
have delivered a duly signed stock power, endorsed in blank, relating to the
Common Stock covered by such Award.
 
7.3          Restrictions and Conditions.  Restricted Stock shall be subject to
the following restrictions and conditions:
 
(a)            Restriction Period.
 
(i)            The Participant shall not be permitted to Transfer shares of
Restricted Stock, and the Restricted Stock shall be subject to a risk of
forfeiture (collectively, "restrictions") during the period or periods set by
the Committee (the "Restriction Periods"), as set forth in the Restricted Stock
Award agreement.  The Committee may provide for the lapse of the restrictions in
whole or in part (including in installments) based on service, attainment of
performance goals or such other factors or criteria as the Committee may
determine, and may waive all or any part of the restrictions at any time subject
to Section 7.3(a)(iii).
16

--------------------------------------------------------------------------------

(ii)            If the grant of Restricted Stock or the lapse of restrictions is
based on the attainment of performance goals, such performance goals shall be
established by the Committee in writing on or before the date the grant of
Restricted Stock is made and while the outcome of the performance goals is
substantially uncertain and that is permitted under Section 162(m) with regard
to an Award of Restricted Stock that is intended to comply with Section 162(m). 
Such performance goals may incorporate provisions for disregarding (or adjusting
for) changes in accounting methods, corporate transactions (including
dispositions and acquisitions) and other similar events or circumstances.
 
(iii)            Notwithstanding any other provision of the Plan to the
contrary, the Restriction Period with respect to any Restricted Stock Award
shall be no less than (A) one year, if the lapsing of restrictions is based (in
whole or in part) on the attainment of one or more performance goals, and (B)
three years (with restrictions as to no more than one-third of the shares
subject thereto lapsing on each of the first three anniversaries of the date of
grant), if the lapsing of restrictions is based solely on the continued
performance of services by the Participant; provided, that the Committee shall
be authorized (at the time of grant or thereafter) to provide for the earlier
lapsing of restrictions in the event of a Change in Control or a Participant's
retirement, death or Disability; and provided further, that Restricted Stock
Awards with respect to up to 10% of the total number of shares of Common Stock
reserved for Awards may be exempt from the foregoing limitations.
 
(b)            Rights as a Stockholder.  Except as otherwise determined by the
Committee, the Participant shall have all the rights of a holder of shares of
Common Stock of the Company with respect to Restricted Stock, subject to the
following provisions of this Section 7.3(b). Except as otherwise determined by
the Committee, (i) the Participant shall have no right to tender shares of
Restricted Stock, (ii) dividends or other distributions (collectively,
"dividends") on shares of Restricted Stock shall be withheld, in each case,
while the Restricted Stock is subject to restrictions, and (iii) in no event
shall dividends or other distributions payable thereunder be paid unless and
until the shares of Restricted Stock to which they relate no longer are subject
to a risk of forfeiture. Dividends that are not paid currently shall be credited
to bookkeeping accounts on the Company's records for purposes of the Plan and,
except as otherwise determined by the Committee, shall not accrue interest. Such
dividends shall be paid to the Participant in the same form as paid on the
Common Stock upon the lapse of the restrictions.
 
(c)            Termination.  Upon a Participant's Termination for any reason
during the Restriction Period, all Restricted Stock still subject to restriction
will vest or be forfeited in accordance with the terms and conditions
established by the Committee at grant, or, if no rights of a Participant are
reduced, thereafter.
 
(d)            Lapse of Restrictions.  If and when the Restriction Period
expires without a prior forfeiture of the Restricted Stock, the certificates for
such shares shall be delivered to the Participant, and any and all unpaid
distributions or dividends payable thereunder shall be paid.  All legends shall
be removed from said certificates at the time of delivery to the Participant,
except as otherwise required by applicable law or other limitations imposed by
the Committee.
17

--------------------------------------------------------------------------------

ARTICLE VIII


OTHER STOCK-BASED AWARDS


8.1         Other Awards.  The Committee is authorized to grant Other
Stock‑Based Awards that are payable in, valued in whole or in part by reference
to, or otherwise based on or related to shares of Common Stock, including but
not limited to, shares of Common Stock awarded purely as a bonus and not subject
to any restrictions or conditions, shares of Common Stock in payment of the
amounts due under an incentive or performance plan sponsored or maintained by
the Company or an Affiliate, stock appreciation rights, stock equivalent units,
restricted stock units, Performance Shares, Performance Units and Awards valued
by reference to book value of shares of Common Stock.
 
The Committee shall have authority to determine the Participants, to whom, and
the time or times at which, Other Stock-Based Awards shall be made, the number
of shares of Common Stock to be awarded pursuant to such Awards, and all other
terms and conditions of the Awards.
 
The Committee may condition the grant or vesting of Other Stock-Based Awards
upon the attainment of performance goals (including, performance goals based on
the Performance Criteria) or such other factors as the Committee may determine. 
If the grant or vesting of an Other Stock-Based Award is based on the attainment
of performance goals, such performance goals shall be established by the
Committee in writing on or before the date the grant of Other Stock-Based Award
is made and while the outcome of the performance goals is substantially
uncertain and that is permitted under Section 162(m) with regard to an Other
Stock-Based Award that is intended to comply with Section 162(m).  Such
performance goals may incorporate provisions for disregarding (or adjusting for)
changes in accounting methods, corporate transactions (including dispositions
and acquisitions) and other similar events or circumstances).
 
8.2          Terms and Conditions.  Other Stock-Based Awards made pursuant to
this Article VIII shall be subject to the following terms and conditions:
 
(a)            Non-Transferability.  The Participant may not Transfer Other
Stock-Based Awards or the Common Stock underlying such Awards prior to the date
on which the underlying Common Stock is issued, or, if later, the date on which
any restriction, performance or deferral period applicable to such Common Stock
lapses.
 
(b)            Dividends.  The Committee shall determine to what extent, and
under what conditions, the Participant shall have the right to receive
dividends, dividend equivalents or other distributions (collectively,
"dividends") with respect to shares of Common Stock covered by Other Stock-Based
Awards. Except as otherwise determined by the Committee, dividends with respect
to unvested Other Stock-Based Awards shall be withheld until such Other
Stock-Based Awards vest. Dividends that are not paid currently shall be credited
to bookkeeping accounts on the Company's records for purposes of the Plan and,
except as otherwise determined by the Committee, shall not accrue interest. Such
dividends shall be paid to the Participant in the same form as paid on the
Common Stock or such other form as is determined by the Committee upon the lapse
of the restrictions.
18

--------------------------------------------------------------------------------

(c)            Vesting.  Other Stock Based Awards and any underlying Common
Stock shall vest or be forfeited to the extent set forth in the applicable Award
agreement or as otherwise determined by the Committee.  At the expiration of any
applicable Performance Period, the Committee shall determine the extent to which
the relevant performance goals are achieved and the portion of each Other
Stock-Based Award that has been earned.   The Committee may, at or after grant,
accelerate the vesting of all or any part of any Other Stock-Based Award. 
Notwithstanding any other provision of the Plan to the contrary, the minimum
vesting period with respect to any Other Stock-Based Awards shall be no less
than (i) one year, if the vesting is based (in whole or in part) on the
attainment of one or more performance goals, and (ii) three years (with
restrictions as to no more than one-third of the shares subject thereto lapsing
on each of the first three anniversaries of the date of grant), if the vesting
is based solely on the continued performance of services by the Participant;
provided, that, the Committee shall be authorized (at the time of grant or
thereafter) to provide for the earlier vesting in the event of a Change in
Control or a Participant's retirement, death or Disability; and
provided further, that, subject to the limitations set forth in Section 4.1,
Other Stock-Based Awards with respect to up to 10% of the total number of shares
of Common Stock reserved for Awards may be exempt from the foregoing
limitations.
 
(d)            Payment.  Following the Committee's determination in accordance
with subsection (c) above, shares of Common Stock or, as determined by the
Committee, the cash equivalent of such shares shall be delivered to the Eligible
Employee, Consultant or Non-Employee Director, or his legal representative, in
an amount equal to such individual's earned Other Stock-Based Award. 
Notwithstanding the foregoing, the Committee may exercise negative discretion by
providing in an Other Stock-Based Award the discretion to pay an amount less
than otherwise would be provided under the applicable level of attainment of the
performance goals or subject the payment of all or part of any Other Stock-Based
Award to additional vesting, forfeiture and deferral conditions as it deems
appropriate.
 
(e)            Detrimental Activity.  Unless otherwise determined by the
Committee at grant, each Other Stock-Based Award shall provide that (A) in the
event the Participant engages in Detrimental Activity prior to any vesting of
such Other Stock-Based Award, all unvested Other Stock-Based Award shall be
immediately forfeited, and (B) in the event the Participant engages in
Detrimental Activity during the one year period after any vesting of such Other
Stock-Based Award, the Committee shall be entitled to recover from the
Participant (at any time within the one-year period after such engagement in
Detrimental Activity) an amount equal to any gain the Participant realized from
any Other Stock-Based Award that had vested in the period referred to above. 
Unless otherwise determined by the Committee at grant, the foregoing provision
shall cease to apply upon a Change in Control.
 
(f)            Price.  Common Stock issued on a bonus basis under this Article
VIII may be issued for no cash consideration; Common Stock purchased pursuant to
a purchase right awarded under this Article VIII shall be priced as determined
by the Committee.
 
(g)            Termination.  Upon a Participant's Termination for any reason
during the Performance Period, the Other Stock-Based Awards will vest or be
forfeited in accordance with the terms and conditions established by the
Committee at grant or, if no rights of the Participant are reduced, thereafter.
19

--------------------------------------------------------------------------------

ARTICLE IX


PERFORMANCE-BASED CASH AWARDS


9.1        Performance-Based Cash Awards.  The Committee shall have authority to
determine the Eligible Employees and Consultants to whom, and the time or times
at which, Performance-Based Cash Awards shall be made, the dollar amount to be
awarded pursuant to such Performance-Based Cash Award, and all other conditions
for the payment of the Performance-Based Cash Award.
 
Except as otherwise provided herein, the Committee shall condition the right to
payment of any Performance-Based Cash Award upon the attainment of specified
performance goals (including performance goals based on the Performance
Criteria) established pursuant to Section 9.2(c) and such other factors as the
Committee may determine, including to comply with the requirements of Section
162(m).  The Committee may establish different performance goals for different
Participants.
 
Subject to Section 9.2(c), for any Participant the Committee may specify a
targeted Performance-Based Cash Award for a Performance Period (each an
"Individual Target Award").  An Individual Target Award may be expressed, at the
Committee's discretion, as a fixed dollar amount, a percentage of the
Participant's base pay, as a percentage of a bonus pool funded by a formula
based on achievement of performance goals, or an amount determined pursuant to
an objective formula or standard.  The Committee's establishment of an
Individual Target Award for a Participant for a Performance Period shall not
imply or require that the same level or any Individual Target Award be
established for the Participant for any subsequent Performance Period or for any
other Participant for that Performance Period or any subsequent Performance
Period.  At the time the performance goals are established (as provided in
Section 9.2(c)), the Committee shall prescribe a formula to determine the
maximum and minimum percentages (which may be greater or less than 100% of an
Individual Target Award) that may be earned or payable based upon the degree of
attainment of the performance goals during the Performance Period. 
Notwithstanding anything else herein, the Committee may exercise negative
discretion by providing in an Individual Target Award the discretion to pay a
Participant an amount that is less than the Participant's Individual Target
Award (or attained percentages thereof) regardless of the degree of attainment
of the performance goals; provided that, except as otherwise specified by the
Committee with respect to an Individual Target Award, no discretion to reduce a
Performance-Based Cash Award earned based on achievement of the applicable
performance goals shall be permitted for any Performance Period in which a
Change in Control occurs, or during such Performance Period with regard to the
prior Performance Periods if the Performance-Based Cash Awards for the prior
Performance Periods have not been paid by the time of the Change in Control,
with regard to individuals who were Participants at the time of the Change in
Control.
 
9.2        Terms and Conditions.  Performance-Based Cash Awards shall be subject
to the following terms and conditions:
 
(a)            Committee Certification.  At the expiration of the applicable
Performance Period, the Committee shall determine and certify in writing the
extent to which the performance goals established pursuant to Section 9.2(c) are
achieved and, if applicable, the percentage of the Performance-Based Cash Award
that has been vested and earned.
20

--------------------------------------------------------------------------------

(b)            Waiver of Limitation.  In the event of the Participant's
Disability or death, or in cases of special circumstances (to the extent
permitted under Section 162(m) with regard to a Performance-Based Cash Award
that is intended to comply with Section 162(m)), the Committee may waive in
whole or in part any or all of the limitations imposed thereunder with respect
to any or all of a Performance-Based Cash Award.
 
(c)            Performance Goals, Formulae or Standards.  The performance goals
for the earning of Performance-Based Cash Awards shall be established by the
Committee in writing on or before the date the grant of Performance-Based Cash
Award is made and while the outcome of the performance goals is substantially
uncertain and that is permitted under Section 162(m) with regard to a
Performance-Based Cash Award that is intended to comply with Section 162(m). 
Such performance goals may incorporate provisions for disregarding (or adjusting
for) changes in accounting methods, corporate transactions (including
dispositions and acquisitions) and other similar type events or circumstances.
 
(d)            Payment.  Following the Committee's determination and
certification in accordance with subsection (a) above, the earned
Performance-Based Cash Award amount shall be paid to the Participant or his
legal representative, in accordance with the terms and conditions set forth in
Performance-Based Cash Award agreement, but in no event, except as provided in
the next sentence, shall such amount be paid later than the later of: (i) March
15 of the year following the year in which the applicable Performance Period
ends (or, if later, the year in which the Award is earned); or (ii) two and
one-half months after the expiration of the fiscal year of the Company in which
the applicable Performance Period ends.  Notwithstanding the foregoing, the
Committee may place such conditions on the payment of all or any portion of any
Performance-Based Cash Award as the Committee may determine and prior to the
beginning of a Performance Period the Committee may (A) provide that the payment
of all or any portion of any Performance-Based Cash Award shall be deferred and
(B) permit a Participant to elect to defer receipt of all or a portion of any
Performance-Based Cash Award.  Any Performance-Based Cash Award deferred by a
Participant in accordance with the terms and conditions established by the
Committee shall not increase (between the date on which the Performance-Based
Cash Award is credited to any deferred compensation program applicable to such
Participant and the payment date) by an amount that would result in such
deferral being deemed as an "increase in the amount of compensation" under
Section 162(m).  To the extent applicable, any deferral under this Section
9.2(d) shall be made in a manner intended to comply with or be exempt from the
applicable requirements of Section 409A.  Notwithstanding the foregoing, the
Committee may exercise negative discretion by providing in a Performance-Based
Cash Award the discretion to pay an amount less than otherwise would be provided
under the applicable level of attainment of the performance goals.
 
(e)            Termination.  Unless otherwise determined by the Committee at the
time of grant (or, if no rights of the Participant (or, in the case of his
death, his estate) are reduced, thereafter), no Performance-Based Cash Award or
pro rata portion thereof shall be payable to any Participant who incurs a
Termination prior to the date such Performance-Based Cash Award is paid and the
performance-Based Cash Awards only shall be deemed to be earned when actually
paid.
21

--------------------------------------------------------------------------------

ARTICLE X


CHANGE IN CONTROL PROVISIONS


10.1       In the event of a Change in Control of the Company, except as
otherwise provided by the Committee in an Award agreement or otherwise in
writing, a Participant's unvested Award shall not vest and a Participant's Award
shall be treated in accordance with one of the following methods as determined
by the Committee:
 
(a)            Awards, whether or not then vested, may be continued, assumed,
have new rights substituted therefor or be treated in accordance with Section
4.2(d), and Restricted Stock or other Awards may, where appropriate in the
discretion of the Committee, receive the same distribution as other Common Stock
on such terms as determined by the Committee; provided that, the Committee may
decide to award additional Restricted Stock or any other Award in lieu of any
cash distribution.  Notwithstanding anything to the contrary herein, any
assumption or substitution of Incentive Stock Options shall be structured in a
manner intended to comply with the requirements of Treasury Regulation §1.424-1
(and any amendments thereto).
 
(b)            Awards may be canceled in exchange for an amount of cash equal to
the Change in Control Price (as defined below) per share of Common Stock covered
by such Awards), less, in the case of an Appreciation Award, the exercise price
per share of Common Stock covered by such Award.  The "Change in Control Price"
means the price per share of Common Stock paid in the Change in Control
transaction.
 
(c)            Appreciation Awards may be cancelled without payment, if the
Change in Control Price is less than the exercise price per share of such
Appreciation Awards.
 
Notwithstanding anything else herein, the Committee may provide for accelerated
vesting or lapse of restrictions, of an Award at any time.


ARTICLE XI


TERMINATION OR AMENDMENT OF PLAN


Notwithstanding any other provision of the Plan, the Board, or the Committee (to
the extent permitted by law), may at any time, and from time to time, amend, in
whole or in part, any or all of the provisions of the Plan (including any
amendment deemed necessary or advisable to ensure that the Company may comply
with any regulatory requirement referred to in Article XIII or Section 409A), or
suspend or terminate it entirely, retroactively or otherwise; provided, however,
that, unless otherwise required by law or specifically provided herein, the
rights of a Participant with respect to Awards granted prior to such amendment,
suspension or termination, may not be reduced without the consent of such
Participant and, provided further, without the approval of the holders of the
Company's Common Stock entitled to vote in accordance with applicable law, no
amendment may be made that would (a) increase the aggregate number of shares of
Common Stock that may be issued under the Plan (except by operation of Section
4.2); (b) increase the maximum individual Participant limits under Section
4.1(b) (except by operation of Section 4.2); (c) change the classification of
individuals eligible to receive Awards under the Plan; (d) extend the maximum
term of Options; (e)  alter the Performance Criteria; (f) other than adjustments
or substitutions in accordance with Section 4.2, amend the terms of outstanding
Awards to reduce the exercise price of outstanding Stock Options or Appreciation
Awards, or cancel outstanding Stock Options or Appreciation Awards (where, prior
to the reduction or cancellation, the exercise price exceeds the Fair Market
Value on the date of cancellation) in exchange for cash, other Awards or Stock
Options or Appreciation Awards with an exercise price that is less than the
exercise price of the original Stock Options or Appreciation Awards; (g) require
stockholder approval in order for the Plan to continue to comply with the
applicable provisions of Section 162(m) or, to the extent applicable to
Incentive Stock Options, Section 422 of the Code or (h) require stockholder
approval under the rules of any exchange or system on which the Company's
securities are listed or traded at the request of the Company.
22

--------------------------------------------------------------------------------

The Committee may amend the terms of any Award theretofore granted,
prospectively or retroactively; provided that no such amendment reduces the
rights of any Participant without the Participant's consent.  Actions taken by
the Committee in accordance with Article IV shall not be deemed to reduce the
rights of any Participant.


Notwithstanding anything herein to the contrary, the Board or the Committee may
amend the Plan or any Award at any time without a Participant's consent to
comply with Section 409A or any other applicable law.
 
ARTICLE XII


UNFUNDED PLAN


The Plan is an "unfunded" plan for incentive and deferred compensation.  With
respect to any payments as to which a Participant has a fixed and vested
interest but which are not yet made to a Participant by the Company, nothing
contained herein shall give any such Participant any rights that are greater
than those of a general unsecured creditor of the Company.


ARTICLE XIII


GENERAL PROVISIONS


13.1       Legend.  The Committee may require each person receiving shares of
Common Stock pursuant to an Award to represent to and agree with the Company in
writing that the Participant is acquiring the shares without a view to
distribution thereof and such other securities law related representations as
the Committee shall request.  In addition to any legend required by the Plan,
the certificates or book entry accounts for such shares may include any legend
that the Committee deems appropriate to reflect any restrictions on Transfer.
 
All certificates or book entry accounts for shares of Common Stock delivered
under the Plan shall be subject to such stop transfer orders, legends and other
restrictions as the Committee may deem advisable under the rules, regulations
and other requirements of the Securities and Exchange Commission, any stock
exchange upon which the Common Stock is then listed or any national automated
quotation system on which the Common Stock is then quoted, any applicable
Federal or state securities law, and any applicable corporate law, and the
Committee may cause a legend or legends to be put on any such certificates to
make appropriate reference to such restrictions.  If necessary or advisable in
order to prevent a violation of applicable securities laws or to avoid the
imposition of public company reporting requirements, then, notwithstanding
anything herein to the contrary, any stock-settled Awards shall be paid in cash
in an amount equal to the Fair Market Value on the date of settlement of such
Awards.
23

--------------------------------------------------------------------------------

13.2       Other Plans.  Nothing contained in the Plan shall prevent the Board
from adopting other or additional compensation arrangements, subject to
stockholder approval if such approval is required; and such arrangements may be
either generally applicable or applicable only in specific cases.
 
13.3       No Right to Employment/Consultancy/Directorship.  Neither the Plan
nor the grant of any Award thereunder shall give any Participant or other person
any right to continued employment, consultancy or directorship by the Company or
any Affiliate, or limit in any way the right of the Company or any Affiliate by
which an employee is employed or a Consultant or Non-Employee Director is
retained to terminate his or her employment, consultancy or directorship at any
time.
 
13.4       Withholding of Taxes.  The Company shall have the right to deduct
from any payment to be made pursuant to the Plan, or to otherwise require, prior
to the issuance or delivery of any shares of Common Stock or the payment of any
cash thereunder, payment by the Participant of, any Federal, state or local
taxes required by law to be withheld.  Upon the vesting of Restricted Stock (or
other Award that is taxable upon vesting), or upon making an election under
Section 83(b) of the Code, a Participant shall pay all required withholding to
the Company.  Any statutorily required withholding obligation with regard to any
Participant may be satisfied, subject to the consent of the Committee, by
reducing the number of shares of Common Stock otherwise deliverable or by
delivering shares of Common Stock already owned.  Any fraction of a share of
Common Stock required to satisfy such tax obligations shall be disregarded and
the amount due shall be paid instead in cash by the Participant.
 
13.5       No Assignment of Benefits.  No Award or other benefit payable under
the Plan shall, except as otherwise specifically provided in the Plan or
permitted by the Committee, be Transferable in any manner, and any attempt to
Transfer any such benefit shall be void, and any such benefit shall not in any
manner be liable for or subject to the debts, contracts, liabilities,
engagements or torts of any person who shall be entitled to such benefit, nor
shall it be subject to attachment or legal process for or against such person.
 
13.6       Listing and Other Conditions.  If at any time counsel to the Company
shall be of the opinion that any offer or sale of Common Stock pursuant to an
Award is or may be unlawful or prohibited, or will or may result in the
imposition of excise taxes on the Company, under the statutes, rules or
regulations of any applicable jurisdiction or under the rules of the national
securities exchange on which the Common Stock then is listed, the Company shall
have no obligation to make such offer or sale, or to make any application or to
effect or to maintain any qualification or registration under the Securities Act
or otherwise, with respect to the Common Stock or Awards, and the right to
exercise any Option or Exercisable Award shall be suspended until, in the
opinion of said counsel, such offer or sale shall be lawful, permitted or will
not result in the imposition of excise taxes on the Company.
 
13.7       Governing Law.  The Plan and matters arising under or related to it
shall be governed by and construed in accordance with the internal laws of the
State of California to the extent required by California law without giving
effect to its principles of conflicts of laws.
 
13.8       Construction.  Wherever any words are used in the Plan in the
masculine gender they shall be construed as though they were also used in the
feminine gender in all cases where they would so apply.  As used herein, (a)
"or" shall mean "and/or" and (b) "including" or "include" shall mean "including,
without limitation."  Any reference herein to an agreement in writing shall be
deemed to include an electronic writing to the extent permitted by applicable
law.
24

--------------------------------------------------------------------------------

13.9       Other Benefits.  No Award, whether at grant or payment, shall be
deemed compensation for purposes of computing benefits under any retirement plan
of the Company or its Affiliates or shall affect any benefits under any other
benefit plan now or subsequently in effect under which the availability or
amount of benefits is related to the level of compensation, unless expressly
provided to the contrary in such benefit plan.
 
13.10    Costs.  The Company shall bear all expenses associated with
administering the Plan, including expenses of issuing Common Stock pursuant to
any Awards.
 
13.11    No Right to Same Benefits.  The provisions of Awards need not be the
same with respect to each Participant, and each Award to an individual
Participant need not be the same.
 
13.12    Death/Disability.  The Committee may require the transferee of a
Participant to supply it with written notice of the Participant's death or
Disability and to supply it with a copy of the will (in the case of the
Participant's death) or such other evidence as the Committee deems necessary or
advisable to establish the validity of the transfer of an Award.  The Committee
also may require that the transferee agree to be bound by all of the terms and
conditions of the Plan.
 
13.13    Section 16(b) of the Exchange Act.  All elections and transactions
under the Plan by persons subject to Section 16 of the Exchange Act involving
shares of Common Stock are intended to comply with any applicable exemptive
condition under Rule 16b-3.  The Committee may establish and adopt written
administrative guidelines, designed to facilitate compliance with Section 16(b)
of the Exchange Act, as it may deem necessary or advisable for the
administration and operation of the Plan and the transaction of business
thereunder.
 
13.14    Section 409A.  Although the Company does not guarantee to a Participant
the particular tax treatment of any Award, all Awards are intended to comply
with, or be exempt from, the requirements of Section 409A and the Plan and any
Award agreement shall be limited, construed and interpreted in accordance with
such intent.  To the extent that any Award constitutes "non-qualified deferred
compensation" pursuant to Section 409A (a "Section 409A Covered Award"), it is
intended to be paid in a manner that will comply with Section 409A.  In no event
shall the Company be liable for any additional tax, interest or penalties that
may be imposed on a Participant by Section 409A or for any damages for failing
to comply with Section 409A.  Notwithstanding anything in the Plan or in an
Award to the contrary, the following provisions shall apply to Section 409A
Covered Awards:
 
(a)            A termination of employment shall not be deemed to have occurred
for purposes of any provision of a Section 409A Covered Award providing for
payment upon or following a termination of the Participant's employment unless
such termination is also a "separation from service" within the meaning of
Section 409A and, for purposes of any such provision of a Section 409A Covered
Award, references to a "termination," "termination of employment" or like terms
shall mean separation from service.  Notwithstanding any provision to the
contrary in the Plan or the Award, if the Participant is deemed on the date of
the Participant's Termination to be a "specified employee" within the meaning of
that term under Section 409A(a)(2)(B) of the Code and using the identification
methodology selected by the Company from time to time, or if none, the default
methodology set forth in Section 409A, then with regard to any such payment
under a Section 409A Covered Award, to the extent required to be delayed in
compliance with Section 409A(a)(2)(B) of the Code, such payment shall not be
made prior to the earlier of (i) the expiration of the six-month period measured
from the date of the Participant's separation from service, and (ii) the date of
the Participant's death.  All payments delayed pursuant to this Section 13.14(a)
shall be paid to the Participant on the first day of the seventh month following
the date of the Participant's separation from service or, if earlier, on the
date of the Participant's death.
25

--------------------------------------------------------------------------------

(b)            With respect to any payment pursuant to a Section 409A Covered
Award that is triggered upon a Change in Control, the settlement of such Award
shall not occur until the earliest of (i) the Change in Control if such Change
in Control constitutes a "change in the ownership of the corporation," a "change
in effective control of the corporation" or a "change in the ownership of a
substantial portion of the assets of the corporation," within the meaning of
Section 409A(a)(2)(A)(v) of the Code, (ii) the date such Award otherwise would
be settled pursuant to the terms of the applicable Award agreement and (iii) the
Participant's "separation from service" within the meaning of Section 409A,
subject to Section 13.14(a).
 
(c)            For purposes of Code Section 409A, a Participant's right to
receive any installment payments under the Plan or pursuant to an Award shall be
treated as a right to receive a series of separate and distinct payments.
 
(d)            Whenever a payment under the Plan or pursuant to an Award
specifies a payment period with reference to a number of days (e.g., "payment
shall be made within 30 days following the date of termination"), the actual
date of payment within the specified period shall be within the sole discretion
of the Company.
 
13.15    Successor and Assigns.  The Plan shall be binding on all successors and
permitted assigns of a Participant, including the estate of such Participant and
the executor, administrator or trustee of such estate.
 
13.16    Severability of Provisions.  If any provision of the Plan shall be held
invalid or unenforceable, such invalidity or unenforceability shall not affect
any other provisions hereof, and the Plan shall be construed and enforced as if
such provisions had not been included.
 
13.17    Payments to Minors, Etc.  Any benefit payable to or for the benefit of
a minor, an incompetent person or other person incapable of receipt thereof
shall be deemed paid when paid to such person's guardian or to the party
providing or reasonably appearing to provide for the care of such person, and
such payment shall fully discharge the Committee, the Board, the Company, its
Affiliates and their employees, agents and representatives with respect thereto.
 
13.18    Headings and Captions.  The headings and captions herein are provided
for reference and convenience only, shall not be considered part of the Plan,
and shall not be employed in the construction of the Plan.
 
13.19    Recoupment.  All Awards granted or other compensation paid by the
Company under the Plan, including any shares of Common Stock issued under any
Award thereunder, will be subject to: (i) any compensation recapture policies
established by the Board or the Committee from time to time and in effect at the
time of grant of the Award, and (ii) any compensation recapture policies to the
extent required pursuant to any applicable law (including, without limitation,
the Dodd-Frank Act) or the rules and regulations of any national securities
exchange on which the shares of Common Stock are then traded.
26

--------------------------------------------------------------------------------

13.20    Reformation.  If any provision regarding Detrimental Activity or any
other provision set forth in the Plan or an Award agreement is found by any
court of competent jurisdiction or arbitrator to be invalid, void or
unenforceable or to be excessively broad as to duration, activity, geographic
application or subject, such provision or provisions shall be construed, by
limiting or reducing them to the extent legally permitted, so as to be
enforceable to the maximum extent compatible with then applicable law.
 
13.21    Electronic Communications.  Notwithstanding anything else herein to the
contrary, any Award agreement, notice of exercise of an Exercisable Award, or
other document or notice required or permitted by the Plan or an Award that is
required to be delivered in writing may, to the extent determined by the
Committee, be delivered and accepted electronically. Signatures also may be
electronic if permitted by the Committee. The term "written agreement" as used
in the Plan shall include any document that is delivered and/or accepted
electronically.
 
13.22    Agreement. As a condition to the grant of an Award, if requested by the
Company and the lead underwriter of any public offering of the Common Stock (the
"Lead Underwriter"), a Participant shall irrevocably agree not to sell, contract
to sell, grant any option to purchase, transfer the economic risk of ownership
in, make any short sale of, pledge or otherwise transfer or dispose of, any
interest in any Common Stock or any securities convertible into, derivative of,
or exchangeable or exercisable for Common Stock, or any other rights to purchase
or acquire Common Stock  (except Common Stock included in such public offering
or acquired on the public market after such offering) during such period of time
following the effective date of a registration statement of the Company filed
under the Securities Act that the Lead Underwriter shall specify (the "Lock-up
Period").  The Participant shall further agree to sign such documents as may be
requested by the Lead Underwriter to effect the foregoing and agree that the
Company may impose stop-transfer instructions with respect to Common Stock
acquired pursuant to an Award until the end of such Lock-up Period.


13.23          Insider Trading Policy.  Each Participant who receives an Award
shall comply with any policy adopted by the Company from time to time covering
transactions in the Company's securities by Employees, officers and/or directors
of the Company.


ARTICLE XIV


EFFECTIVE DATE OF PLAN


The Plan was adopted by the Board on June 23, 2014, effective on such date (the
"Effective Date").  The Plan was approved by the stockholders of the Company on
_________.


ARTICLE XV


TERM OF PLAN


No Award shall be granted on or after the tenth anniversary of the earlier of
(a) the date the Plan is adopted or (b) the date of stockholder approval of the
Plan, provided that Awards granted prior to such tenth anniversary may extend
beyond that date in accordance with the terms of the Plan. Awards (other than
Stock Options or stock appreciation rights) may be based on such Performance
Criteria in order to qualify for the "performance-based compensation" exception
under Section 162(m) of the Code.


27

--------------------------------------------------------------------------------

EXHIBIT A


PERFORMANCE CRITERIA


Performance goals established for purposes of the grant or vesting of
performance-based Awards of Restricted Stock, Other Stock-Based Awards or
Performance-Based Cash Awards that are intended to be "performance-based" under
Section 162(m) shall be based on one or more of the following performance
criteria ("Performance Criteria"):
 

(1) enterprise value or value creation targets;

 

(2) income or net income; operating income; net operating income or net
operating income after tax; operating profit or net operating profit;

 

(3) cash flow including, but not limited to, from operations or free cash flow;

 

(4) specified objectives with regard to limiting the level of increase in all or
a portion of bank debt or other long-term or short-term public or private debt
or other similar financial obligations, or other capital structure improvements,
which may be calculated net of cash balances or other offsets and adjustments as
may be established by the Committee;

 

(5) net sales, revenues, net income or earnings before income tax or other
exclusions;

 

(6) operating margin; return on operating revenue or return on operating profit;

 

(7) return measures (after tax or pre-tax), including return on capital
employed, return on invested capital; return on equity, return on assets, return
on net assets;

 

(8) market capitalization, fair market value of the shares of the Company's
Common Stock, franchise value (net of debt), economic value added;

 

(9) total stockholder return or growth in total stockholder return (with or
without dividend reinvestment);

 

(10) proprietary investment results;

 

(11) estimated market share;

 

(12) expense management/control or reduction (including without limitation,
compensation and benefits expense);

 

(13) customer satisfaction;

 

(14) technological improvements/implementation, new product innovation;

 

(15) collections and recoveries;

 

(16) property/asset purchases;

28

--------------------------------------------------------------------------------

(17) litigation and regulatory resolution/implementation goals;

 

(18) leases, contracts or financings (including renewals, overhead, savings, G&A
and other expense control goals);

 

(19) risk management/implementation;

 

(20) development and implementation of strategic plans or organizational
restructuring goals;

 

(21) development and implementation of risk and crisis management programs;
compliance requirements and compliance relief; productivity goals; workforce
management and succession planning goals;

 

(22) employee satisfaction or staff development;

 

(23) formations of joint ventures or partnerships or the completion of other
similar transactions intended to enhance revenue or profitability or to enhance
its customer base;

 

(24) completion of a merger, acquisition or any transaction that results in the
sale of all or substantially all of the stock or assets; or

 

(25) other Company specific operational metrics.

 
All Performance Criteria may be based upon the attainment of specified levels of
the Company (or Affiliate, division, other operational unit, business segment or
administrative department of the Company or any Affiliate) performance under one
or more of the measures described above and may be measured relative to the
performance of other corporations (or an affiliate, subsidiary, division, other
operational unit, business segment or administrative department of another
corporation or its affiliates).  Any goal may be expressed as a dollar figure,
on a percentage basis (if applicable) or on a per share basis, and goals may be
either absolute, relative to a selected peer group or index, or a combination of
both.  To the extent permitted under Section 162(m), (including compliance with
any requirements for shareholder approval), the Committee may: (i) designate
additional business criteria on which the Performance Criteria may be based or
(ii) adjust, modify or amend the aforementioned business criteria.
 
Except as otherwise determined by the Committee at grant, the measures used in
Performance Criteria set under the Plan shall be determined in accordance with
generally accepted accounting principles ("GAAP") and in a manner consistent
with the methods used in the Company's regular reports on Forms 10-K and 10-Q,
without regard to any of the following unless otherwise determined by the
Committee consistent with the requirements of Code Section 162(m)(4)(C) of the
Code and the regulations thereunder:
29

--------------------------------------------------------------------------------

(a)            all items of gain, loss or expense for the fiscal year or other
applicable performance period that are related to special, unusual or
non-recurring items, events or circumstances affecting the Company (or
Affiliate, division, other operational unit, business segment or administrative
department of the Company or any Affiliate) or the financial statements of the
Company (or Affiliate, division, other operational unit, business segment or
administrative department of the Company or any Affiliate);
 
(b)            all items of gain, loss or expense for the fiscal year or other
applicable performance period that are related to (i) the disposal of a business
or discontinued operations or (ii) the operations of any business acquired by
the Company (or Affiliate, division, other operational unit, business segment or
administrative department of the Company or any Affiliate) during the fiscal
year or other applicable performance period; and
 
(c)            all items of gain, loss or expense for the fiscal year or other
applicable performance period that are related to changes in accounting
principles or to changes in applicable law or regulations.
 
To the extent any Performance Criteria are expressed using any measures that
require deviations from GAAP, such deviations shall be at the discretion of the
Committee as exercised at the time the Performance Criteria are set and to the
extent permitted under Section 162(m).
 
30

--------------------------------------------------------------------------------